NUMBER 13-16-00701-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


DAVID MALCOM STRICKLAND,                                                       Appellant,

                                             v.

THE STATE OF TEXAS,                                                             Appellee.


                     On Appeal from the 36th District Court
                        of San Patricio County, Texas.


                            ORDER TO FILE BRIEF
  Before Chief Justice Valdez and Justices Contreras and Benavides
                          Order Per Curiam

       This cause is before the Court on the State’s third motion for extension of time to

file the brief in this matter. The State’s brief in this matter was originally due on October
5, 2017. The State has previously requested and received two extensions of time to file

the brief.

       The Court, having fully examined and considered the extensions previously

granted in this cause, is of the opinion that the State’s motion for extension of time should

be granted with order.

       Accordingly, we GRANT the State’s third motion for extension of time and ORDER

the State to file the brief on or before February 3, 2018. No further extensions will be

granted absent exigent circumstances.



                                                                PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
9th day of January, 2018.




                                             2